Title: To George Washington from David Forman, 24 October 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 24th October 1782
                  
                  On Sunday 20th five ships of the line came down to the usual Anchoring ground within Sandy Hook and have been Comeing down every day since--  This afternoon there whole number down is 14 ships of the line, five frigates, three large transport Ships four Brigs. & five Sloops and Schooners—Andmirals Pigots & Greaves Ships are down—What is reather Unusual most of the Ships of War and Transports after comeing through the Narrowes Run under Long Island and come too at the same place Genl How landed his Troops in 1776 and from there proceeded to there present situation—from several deserters reports only 17 Sail of the line are to sail with Adml Pigot.  I have the Honour to be Your Exclys Most Obdt Humble Servt
                  
                     David Forman
                     
                  
               